Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (USPN 20160139201A1) in view of Garnett et al. (USPN 7012815B2) in further view of Smith et al. (USPN 20110010720A1).
As per claims 1,10, Lin et al. discloses a system for processing data between host computer and complex programmable logic device comprising: a host computer (paragraph 0021 – debug agent 24 which is an external device, comprising electronics disclosed in paragraphs 0056-0058); comprising: a unit (paragraph 0021 – debug port 26), the unit communicating with the host computer (paragraph 0021 – debug port 26 communicates with the debug agent 24); a pre-debugged hardware (paragraph 0017 – processor cores 14 that are debugged when requested); a complex programmable logic device, the complex programmable logic device coupled between the unit and the pre-debugged hardware (paragraph 0017 – the debug controller which is used by the debug agent uses the debug controller to debug the processor cores, as disclosed in paragraph 0056 the debug controller can be a CLPD), the complex programmable logic device is configured to: receive data from the host computer via the unit and analyze the data (paragraphs 0020,0021,0025 – debug agent controls the operation of the debug controller so as to perform functions and processes, as indicated in paragraphs 0020,0021; a packet is received at the debug controller to perform debug transactions on the processor cores, as indicated in paragraph 0025); debug the pre-debugged hardware according to the analyzed data to obtain a result of debugging; output the result of debugging (paragraph 0028 – response is received at the debug controller); transmit the result of debugging to the host computer via the unit (paragraph 0043 – the debug controller can transmit the response packet to the requesting entity using the same communications mechanism on which the request packet was received, such as the debug agent in paragraph 0042 over the debug port).
	Lin et al. fails to explicitly state a UART unit, the UART unit communicating with via UART; via the UART unit; via the UART unit.
	Lin et al. does disclose a debug port in paragraph 0021.
	Garnett et al. discloses a UART unit, the UART unit communicating via UART; via the UART unit; via the UART unit in column 19, lines 4-8 – a UART used as a debug port.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UART unit of Garnett et al. into the debug port of Lin et al. A person of ordinary skill in the art would have been motivated to make the modification because a UART is able to be used as a debug port, as disclosed in column 19, lines 4-8.
	Lin et al. and Garnett et al. fail to explicitly state a circuit board.
	Lin et al. does disclose processor cores on the same or different chips in paragraph 0017, the device 10 has a debug controller, which can be a CPLD in paragraph 0056, and multiple processor cores in paragraph 0016, and other embodiments, combinations and modifications can be made as indicated in paragraph 0061. Figure 1 shows the chip 21 comprising various components.
	Smith et al. discloses a circuit board in paragraph 0111 – a chip is mounted on a printed circuit board, and eventually assembled into an electronic device.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a circuit board of Smith et al. in the device with chips and other components of Lin et al. A person of ordinary skill in the art would have been motivated to make the modification because chips and other components are mounted on circuit boards in order to be used in an electronic device, as disclosed in paragraph 0111.

As per claims 3,12, Lin et al. discloses wherein the complex programmable logic device (paragraph 0017 – the debug controller which is used by the debug agent uses the debug controller to debug the processor cores, as disclosed in paragraph 0056 the debug controller can be a CLPD) is further configured to: output the analyzed data (paragraph 0028 – response is received at the debug controller); transmit the analyzed data to the host computer via the unit (paragraph 0043 – the debug controller can transmit the response packet to the requesting entity using the same communications mechanism on which the request packet was received, such as the debug agent in paragraph 0042 over the debug port).
Lin et al. fails to explicitly state a UART unit.
	Lin et al. does disclose a debug port in paragraph 0021.
	Garnett et al. discloses a UART unit in column 19, lines 4-8 – a UART used as a debug port.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UART unit of Garnett et al. into the debug port of Lin et al. A person of ordinary skill in the art would have been motivated to make the modification because a UART is able to be used as a debug port, as disclosed in column 19, lines 4-8.

Claim Objections
Claim 8 is objected to because of the following informalities: The Examiner believes the dependency for claim 8 is supposed to be claim 4 and not claim 1 based on the antecedent basis of the language in the claims.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: The Examiner believes the dependency for claim 17 is supposed to be claim 13 and not claim 10 based on the antecedent basis of the language in the claims.  Appropriate correction is required.
Claim 2,4-9,11,13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are objected based on either no prior art could be found to reject the claims or no reason to combine with prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113